UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



                              No. 09-7778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.    Henry F. Floyd, District
Judge. (6:06-cv-00548-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In    February      2006,         Henry      Earl    Miller       filed    in    the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and      abetting     in    these       offenses.            The    district     court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                                Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

             In    these      consolidated            appeals,        Miller    appeals       the

district court’s text orders denying his motions in which he

claimed that his Speedy Trial Rights were violated, his plea

coerced,     his    sentence         a    violation         of    double       jeopardy       and

racially     motivated,        and       that    his      February      2006     letter       was

improperly characterized as a § 2255 motion.                           He also challenges

the district court’s dismissal of his motion to have the United

States revisit his case.

             The orders are not appealable unless a circuit justice

or   judge   issues      a    certificate            of   appealability.          28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue    absent     “a       substantial         showing         of    the     denial    of     a

constitutional       right.”             28     U.S.C.     § 2253(c)(2)         (2006).        A

prisoner       satisfies       this           standard      by        demonstrating          that

                                                 3
reasonable      jurists    would      find     that    any   assessment         of   the

constitutional      claims      by   the   district     court      is    debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.                 Accordingly, we deny Miller’s

motions    for    certificates        of     appealability      and      dismiss     the

appeals.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in      the    materials

before    the    court    and   argument       would   not   aid     the      decisional

process.

                                                                               DISMISSED




                                           4